t c memo united_states tax_court kathlyn s starbuck petitioner v commissioner of internal revenue respondent docket no filed date robert j gumser for petitioner erin k huss for respondent memorandum opinion kroupa judge respondent determined that petitioner is not entitled to relief from joint_and_several_liability under section with respect to unpaid taxes reported on joint returns petitioner and her former spouse filed for and the years at issue we have concluded that we lack jurisdiction to review the commissioner’s denial of relief under sec_6015 1all section references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated where no deficiency has been asserted and we shall therefore dismiss this case for lack of jurisdiction on our own motion background some of the facts have been stipulated the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in san diego county california at the time she filed the petition petitioner and her former spouse married in date separated in date and divorced in date respondent did not determine a deficiency in this case the taxes at issue are the taxes for and that petitioner and her former spouse reported were due on their joint returns but did not pay petitioner filed a request for relief from her tax_liabilities for the years at issue on form_8857 request for innocent spouse relief with respondent in date respondent determined that petitioner was not entitled to relief for the years at issue petitioner timely filed a petition with this court discussion after the trial the u s court_of_appeals for the ninth circuit the court to which this case is appealable held that we do not have jurisdiction to consider the commissioner’s denials of requests for relief under sec_6015 where no deficiency has been asserted 439_f3d_1009 9th cir revg 118_tc_494 vacating 122_tc_32 we have since come to the same conclusion billings v commissioner t c ____ after our opinion was filed in billings we issued an order directing the parties to show cause why this case should not be dismissed for lack of jurisdiction respondent filed a response to the court’s order agreeing that we lack jurisdiction petitioner filed a response to the court’s order objecting to the dismissal of this case the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 whether this court has jurisdiction is fundamental and we may question our jurisdiction at any time 124_tc_36 citing 119_tc_191 115_tc_287 and 111_tc_273 naftel v commissioner supra pincite as we have concluded that we do not have jurisdiction to review the commissioner’s denials of requests for relief under sec_6015 where no deficiency has been asserted we shall dismiss this case for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
